In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-05-268 CR 

NO. 09-05-470 CR

____________________


MICHAEL WAYNE OSBORNE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 92306 and 89156




MEMORANDUM OPINION 
	On November 10, 2005, we informed the parties that our jurisdiction was not
apparent from the notices of appeal, and notified them that the appeals would be dismissed
for want of jurisdiction unless we received a response showing grounds for continuing the
appeals.  The appellant filed a response, but failed to articulate a valid basis for jurisdiction
in that response.

	The notices of appeal seek to appeal the denial of motions to recuse filed in two
criminal prosecutions.  The trial court's denials of these motions are not appealable at this
time.  See Tex. R. Civ. P. 18a(f)(denial of motion to recuse is reviewed on appeal from
the final judgment); Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim. App. 1993)(civil
rule governing recusal motions applies in a criminal case).
	Accordingly, we hold the orders from which the appellant appeals are not
appealable.  The appeals are dismissed for want of jurisdiction.
	APPEALS DISMISSED FOR LACK OF JURISDICTION.	
 
								___________________________
								       DAVID GAULTNEY
									        Justice

Opinion Delivered January 4, 2006
Do Not Publish
Before McKeithen, C.J., Kreger and Gaultney, JJ.